Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 12/9/2020 has been entered
Claims 1, 3-4, 6-9, 11-12 and 14-20 are rejected.
Claims 2, 5, 10, and 13 are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 14-17, and 19-20 are rejected under 35 U.S.C 103 as being unpatentable over Curtis, et al, “Mahout: Low-Overhead Datacenter Traffic Management using End-Host-Based Elephant Detection”, IEEE INFOCOM 2011 (hereinafter as Curtis) in view of Kampeas (US 2015/0200860) and McGleenon (US 2016/0359681).

Regarding Claim 1, Curtis teaches a method for routing data flows in a network, comprising: 
receiving, by a switch device of the network, a data flow to be transmitted to a remote destination (Curtis, page 1631, column 1 paragraph 1 section C, OpenFlow switches maintain a flow-table where each entry contains a pattern to match and the actions to perform on a packet that matches that entry); 
classifying, by the switch device, the data flow into one of two classes according to data features of the data flow (Curtis, page 1632, column 1 paragraph 2-3 section B, when an elephant flow is detected, the shim layer signals this to the OpenFlow switch by setting the DSCP field bits to 000011, hence the switch classifies elephant flow versus non-elephant flow by whether the DSCP field is 000011 or not); 
when the data flow belongs to a first class, reporting, by the switch device, the data flow to a controller of the network, receiving a transmission path computed by the controller, and transmitting the data flow according to the transmission path computed by the controller (Curtis, page 1632 column 2 paragraph 2-3, each switch will forward a flow with DSCP bits set to 000011 (indicating an elephant flow) to the controller, the controller computes the best path for the elephant and installs a flow-specific entry in the rack switch); and 
when the data flow belongs to a second class, determining, by the switch device, a transmission path for the data flow according to local flow table information, and transmitting the data flow according to the determined transmission path (Curtis, page 1632 column 2 paragraph 2-3, each switch will forward a flow with DSCP bits set to 
Curtis does not explicitly teach the below limitations:
(classifying, by the switch device, the data flow into one of two classes according to data features of the data flow) by using a decision tree model;
wherein the decision tree model is established in a flow table pipeline of the switch by training using data features of one or more historical data flows and classification information of the historical data flows and the data features of the data flow comprise a server IP address, a client IP address, a server port, a client port, and a network transmission protocol;
wherein the decision tree model comprises one or more decision nodes, and each decision node comprises one flow table of the flow table pipeline; and 
wherein classifying the data flow into one of two classes using the decision tree model comprises: 
at each decision node, matching one data feature of the data flow with the flow table at the decision node, to determine a splitting direction to a next node.
However Kampeas teaches the below limitations:
 (classifying, by the switch device, the data flow into one of two classes according to data features of the data flow) by using a decision tree model (Kampeas, Fig 1, paragraph 15, the network device 130 can be any suitable network device such as a switch, Fig 3, paragraph 46, in step 370 the application identification unit 150 of 
wherein the decision tree model is established in a flow table pipeline of the switch by training using data features of one or more historical data flows and classification information of the historical data flows (Kampeas, paragraph 30, the signature learning unit 180 of network device 130 builds the decision tree that distinguishes the network applications from other previously learned network applications based on the packet attributes, Fig 4, paragraph 53, in step 440 network device 130 executes software instructions for machine-learning to build a decision tree based on the classification database and the identified network application, paragraph 54, in step 450 network device 130 stores the signatures in the form to facilitate a decision tree which makes a final decision through a sequence of branch decisions based on the packet attributes);
wherein the decision tree model comprises one or more decision nodes, and each decision node comprises one flow table of the flow table pipeline (Kampeas, paragraph 23, a signature is stored in a form that facilitates a decision tree which makes a final decision through a sequence of branch decisions based on the packet attributes); and 
wherein classifying the data flow into one of two classes using the decision tree model comprises: 
at each decision node, matching one data feature of the data flow with the flow table at the decision node, to determine a splitting direction to a next node (Kampeas, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Curtis by adding a decision tree with splitting directions to a next decision node as taught by Kampeas.  Because Curtis and Kampeas teach data flows, and specifically Kampeas teaches a decision tree with splitting directions to a next decision node for the benefit of the analogous art of packet classification (Kampeas, abstract).
Curtis and Kampeas do not explicitly teach the below limitation:
(wherein the decision tree model is established in a flow table pipeline of the switch by training using data features of one or more historical data flows and classification information of the historical data flows), and the data features of the data flow comprise a server IP address, a client IP address, a server port, a client port, and a network transmission protocol;
However McGleenon teaches the below limitation:
(wherein the decision tree model is established in a flow table pipeline of the switch by training using data features of one or more historical data flows and classification information of the historical data flows), and the data features of the data flow comprise a server IP address, a client IP address, a server port, a client port, and a network transmission protocol (McGleenon, paragraph 70, packets in a data flow from client device to server have the same 5-tuple information : source IP address of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Curtis and Kampeas by adding specified 5 data features of a flow as taught by McGleenon.  Because Curtis, Kampeas, and McGleenon teach data flows, and specifically McGleenon teaches specified 5 data features of a flow for the benefit of the analogous art of managing connections in a communication network (McGleenon, abstract).

Regarding Claim 6, Curtis, Kampeas, and McGleenon further teach wherein the classification of the data flow into one of two classes is based on one or more thresholds of the data features, wherein a first-class data flow is a data flow with a large amount of data, a data flow of an application that has a high requirement for network quality, or a data flow that has a high importance level or a high priority, and wherein a second-class data flow is a data flow with a small amount of data, a data flow of an application that has a low requirement for network quality, or a data flow that has a low importance level or a low priority (Curtis, page 1629 column 1 paragraph 5, 90% of flows in a datacenter carry less than 1 MB of data (mice flows), and 90% of bytes transferred are in flows greater than 100MB (elephant flows)).

Regarding Claim 7, Curtis, Kampeas, and McGleenon further teach wherein the decision tree model is established and updated by the controller by training using data 
receiving, by the switch device, the established or updated decision tree model from the controller (Kampeas, paragraph 30, the signature learning unit 180 of network device 130 builds the decision tree that distinguishes the network applications from other previously learned network applications based on the packet attributes, Fig 4, paragraph 53, in step 440 network device 130 executes software instructions for machine-learning to build a decision tree based on the classification database and the identified network application, paragraph 54, in step 450 network device 130 stores the signatures in the form to facilitate a decision tree which makes a final decision through a sequence of branch decisions based on the packet attributes).

Regarding Claim 8, Curtis, Kampeas, and McGleenon further teach wherein the switch device meets requirements of OpenFlow protocol (Curtis, page 1631, column 1 

Regarding Claim 9, Curtis teaches a switch device in a network, comprising a processor and a non-transitory medium storing program instructions, wherein the program instructions, when executed by the processor, cause the switch device to (Curtis, page 1631, column 1 paragraph 1 section C, OpenFlow switches maintain a flow-table where each entry contains a pattern to match and the actions to perform on a packet that matches that entry, hence the switch would have to have a processor to execute stored instructions pertaining to the flow table): 
receive a data flow to be transmitted to a remote destination (Curtis, page 1631, column 1 paragraph 1 section C, OpenFlow switches maintain a flow-table where each entry contains a pattern to match and the actions to perform on a packet that matches that entry); 
classify the data flow into one of two classes according to data features of the data flow (Curtis, page 1632, column 1 paragraph 2-3 section B, when an elephant flow is detected, the shim layer signals this to the OpenFlow switch by setting the DSCP field bits to 000011, hence the switch classifies elephant flow versus non-elephant flow by whether the DSCP field is 000011 or not); 
when the data flow belongs to a first class, report the data flow to a controller of the network, receive a transmission path computed by the controller, and transmit the 
when the data flow belongs to a second class, determine a transmission path for the data flow according to local flow table information, and transmit the data flow according to the determined transmission path (Curtis, page 1632 column 2 paragraph 2-3, each switch will forward a flow with DSCP bits set to 000011 (indicating an elephant flow) to the controller, whereas other switch packets are ECMP forwarded according to the flow table).
Curtis does not explicitly teach the below limitation:
(classify the data flow into one of two classes according to data features of the data flow) by using a decision tree model;
Wherein the decision tree model is established in a flow table pipeline of the switch by training using data features of one or more historical data flows and classification information of the historical data flows, and the data features of the data flow comprise a server IP address, a client IP address, a server port, a client port, and a network transmission protocol;
wherein the decision tree model comprises one or more decision nodes, and each decision node comprises one flow table of a flow table pipeline; and 
wherein classifying the data flow into one of two classes using the decision tree model comprises: 

However Kampeas teaches the below limitations:
(classify the data flow into one of two classes according to data features of the data flow) by using a decision tree model (Kampeas, Fig 1, paragraph 15, the network device 130 can be any suitable network device such as a switch, Fig 3, paragraph 46, in step 370 the application identification unit 150 of network device 130 uses a decision tree to associate the packet flow to a network application based on the classification database);
Wherein the decision tree model is established in a flow table pipeline of the switch by training using data features of one or more historical data flows and classification information of the historical data flows (Kampeas, paragraph 30, the signature learning unit 180 of network device 130 builds the decision tree that distinguishes the network applications from other previously learned network applications based on the packet attributes, Fig 4, paragraph 53, in step 440 network device 130 executes software instructions for machine-learning to build a decision tree based on the classification database and the identified network application, paragraph 54, in step 450 network device 130 stores the signatures in the form to facilitate a decision tree which makes a final decision through a sequence of branch decisions based on the packet attributes);
wherein the decision tree model comprises one or more decision nodes, and each decision node comprises one flow table of a flow table pipeline (Kampeas, 
wherein classifying the data flow into one of two classes using the decision tree model comprises: 
at each decision node, matching one data feature of the data flow with the flow table at the decision node, to determine a splitting direction to a next node (Kampeas, paragraph 23, a signature is stored in a form that facilitates a decision tree which makes a final decision through a sequence of branch decisions based on the packet attributes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Curtis by adding a decision tree with splitting directions to a next decision node as taught by Kampeas.  Because Curtis and Kampeas teach data flows, and specifically Kampeas teaches a decision tree with splitting directions to a next decision node for the benefit of the analogous art of packet classification (Kampeas, abstract).
Curtis and Kampeas do not explicitly teach the below limitation:
(Wherein the decision tree model is established in a flow table pipeline of the switch by training using data features of one or more historical data flows and classification information of the historical data flows), and the data features of the data flow comprise a server IP address, a client IP address, a server port, a client port, and a network transmission protocol;
However McGleenon teaches the below limitation:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Curtis and Kampeas by adding specified 5 data features of a flow as taught by McGleenon.  Because Curtis, Kampeas, and McGleenon teach data flows, and specifically McGleenon teaches specified 5 data features of a flow for the benefit of the analogous art of managing connections in a communication network (McGleenon, abstract).

Regarding Claim 14, Curtis, Kampeas, and McGleenon further teach wherein the classification of the data flow into one of two classes is based on one or more thresholds of the data features, wherein a first-class data flow is a data flow with a large amount of data, a data flow of an application that has a high requirement for network quality, or a data flow that has a high importance level or a high priority, and wherein a second-class data flow is a data flow with a small amount of data, a data flow of an application that has a low requirement for network quality, or a data flow that has a low importance 

Regarding Claim 15, Curtis, Kampeas, and McGleenon further teach wherein the decision tree model is established and updated by the controller by training using data features of one or more historical data flows and classification information of the historical data flows received by the switch device, and wherein the processor, by executing the program instructions, further causes the switch device to (Kampeas, paragraph 30, the signature learning unit 180 of network device 130 builds the decision tree that distinguishes the network applications from other previously learned network applications based on the packet attributes, Fig 4, paragraph 53, in step 440 network device 130 executes software instructions for machine-learning to build a decision tree based on the classification database and the identified network application, paragraph 54, in step 450 network device 130 stores the signatures in the form to facilitate a decision tree which makes a final decision through a sequence of branch decisions based on the packet attributes): 
receive the established or updated decision tree model from the controller (Kampeas, paragraph 30, the signature learning unit 180 of network device 130 builds the decision tree that distinguishes the network applications from other previously learned network applications based on the packet attributes, Fig 4, paragraph 53, in step 440 network device 130 executes software instructions for machine-learning to 

Regarding Claim 16, Curtis, Kampeas, and McGleenon further teach wherein the switch device meets requirements of OpenFlow protocol (Curtis, page 1631, column 1 paragraph 1 section C, OpenFlow switches maintain a flow-table where each entry contains a pattern to match and the actions to perform on a packet that matches that entry).

Regarding Claim 17, Curtis teaches a control system in a network, comprising a switch device and a controller, wherein the switch device is configured to: 
receive a data flow to be transmitted to a remote destination (Curtis, page 1631, column 1 paragraph 1 section C, OpenFlow switches maintain a flow-table where each entry contains a pattern to match and the actions to perform on a packet that matches that entry); 
classify the data flow into one of two classes according to data features of the data flow (Curtis, page 1632, column 1 paragraph 2-3 section B, when an elephant flow is detected, the shim layer signals this to the OpenFlow switch by setting the DSCP field bits to 000011, hence the switch classifies elephant flow versus non-elephant flow by whether the DSCP field is 000011 or not); 

when the data flow belongs to a second class, determine a transmission path for the data flow according to local flow table information, and transmit the data flow according to the determined transmission path (Curtis, page 1632 column 2 paragraph 2-3, each switch will forward a flow with DSCP bits set to 000011 (indicating an elephant flow) to the controller, whereas other switch packets are ECMP forwarded according to the flow table); and 
wherein the controller is configured to: 
receive information of the first class data flow reported by the switch device (Curtis, page 1632 column 2 paragraph 2-3, each switch will forward a flow with DSCP bits set to 000011 (indicating an elephant flow) to the controller);
compute the transmission path for the first class data flow (Curtis, page 1632 column 2 paragraph 3, the controller computes the best path for the elephant); and 
send the transmission path for the first class data flow to the switch device (Curtis, page 1632 column 2 paragraph 3, the controller installs a flow-specific entry in the rack switch).
Curtis does not explicitly teach the below limitation:

Wherein the decision tree model is established in a flow table pipeline of the switch by training using data features of one or more historical data flows and classification information of the historical data flows, and the data features of the data flow comprise a server IP address, a client IP address, a server port, a client port, and a network transmission protocol;
wherein the decision tree model comprises one or more decision nodes, and each decision node comprises one flow table of a flow table pipeline; and 
wherein classifying the data flow into one of two classes using the decision tree model comprises: 
at each decision node, matching one data feature of the data flow with the flow table at the decision node, to determine a splitting direction to a next node.
However Kampeas teaches the below limitations:
(classifies the data flow into one of two classes according to data features of the data flow) by using a decision tree model (Kampeas, Fig 1, paragraph 15, the network device 130 can be any suitable network device such as a switch, Fig 3, paragraph 46, in step 370 the application identification unit 150 of network device 130 uses a decision tree to associate the packet flow to a network application based on the classification database);
Wherein the decision tree model is established in a flow table pipeline of the switch by training using data features of one or more historical data flows and 
wherein the decision tree model comprises one or more decision nodes, and each decision node comprises one flow table of a flow table pipeline (Kampeas, paragraph 23, a signature is stored in a form that facilitates a decision tree which makes a final decision through a sequence of branch decisions based on the packet attributes); and 
wherein classifying the data flow into one of two classes using the decision tree model comprises: 
at each decision node, matching one data feature of the data flow with the flow table at the decision node, to determine a splitting direction to a next node (Kampeas, paragraph 23, a signature is stored in a form that facilitates a decision tree which makes a final decision through a sequence of branch decisions based on the packet attributes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Curtis by adding a 
Curtis and Kampeas do not explicitly teach the below limitations:
(Wherein the decision tree model is established in a flow table pipeline of the switch by training using data features of one or more historical data flows and classification information of the historical data flows), and the data features of the data flow comprise a server IP address, a client IP address, a server port, a client port, and a network transmission protocol;
However McGleenon teaches the below limitations:
(Wherein the decision tree model is established in a flow table pipeline of the switch by training using data features of one or more historical data flows and classification information of the historical data flows), and the data features of the data flow comprise a server IP address, a client IP address, a server port, a client port, and a network transmission protocol (McGleenon, paragraph 70, packets in a data flow from client device to server have the same 5-tuple information : source IP address of the client device, source port of the client device, destination IP address of the server, destination port of the server, and transport protocol (TCP));
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Curtis and Kampeas by adding specified 5 data features of a flow as taught by McGleenon.  Because Curtis, 

Regarding Claim 19, Curtis, Kampeas, and McGleenon further teach wherein the classification of the data flow into one of two classes is based on one or more thresholds of the data features, wherein a first-class data flow is a data flow with a large amount of data, a data flow of an application that has a high requirement for network quality, or a data flow that has a high importance level or a high priority, and wherein a second-class data flow is a data flow with a small amount of data, a data flow of an application that has a low requirement for network quality, or a data flow that has a low importance level or a low priority (Curtis, page 1629 column 1 paragraph 5, 90% of flows in a datacenter carry less than 1 MB of data (mice flows), and 90% of bytes transferred are in flows greater than 100MB (elephant flows)).

Regarding Claim 20, Curtis, Kampeas, and McGleenon further teach wherein the switch device meets requirements of OpenFlow protocol (Curtis, page 1631, column 1 paragraph 1 section C, OpenFlow switches maintain a flow-table where each entry contains a pattern to match and the actions to perform on a packet that matches that entry).

Claims 3-4, 11-12, and 18 are rejected under 35 U.S.C 103 as being unpatentable over Curtis, et al, “Mahout: Low-Overhead Datacenter Traffic Management using End-Host-Based Elephant Detection”, IEEE INFOCOM 2011 (hereinafter as Curtis), Kampeas (US 2015/0200860) and McGleenon (US 2016/0359681), and further in view of Chu (US 2015/0039624).

Regarding Claim 3, Curtis, Kampeas, and McGleenon teach all the limitations of parent claim 1, but do not explicitly teach wherein the decision tree model further comprises a plurality of leaf nodes each corresponding to the first class or the second class, wherein the data features of the data flow reach a leaf node after passing through one or more decision nodes where the data features of the data flow are matched with the flow tables at the decision nodes, and the data flow is classified according to the classification of the leaf node.
However Chu teaches wherein the decision tree model further comprises a plurality of leaf nodes each corresponding to the first class or the second class, wherein the data features of the data flow reach a leaf node after passing through one or more decision nodes where the data features of the data flow are matched with the flow tables at the decision nodes, and the data flow is classified according to the classification of the leaf node (Chu, Fig 1, paragraph 21,  the classification tree as in Fig 1may be used to predict membership of a target variable in one or more discrete classes based on one or more predictor variables, in this case the target variable is one of two values, non-survivor or survivor, paragraph 23, sub nodes of root node 102 may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Curtis, Kampeas, and McGleenon by adding leaf nodes corresponding to each class as taught by Chu.  Because Curtis, Kampeas, McGleenon, and Chu teach data flows, and specifically Chu teaches leaf nodes corresponding to each class for the benefit of the analogous art of presenting insight into classification trees (Chu, abstract).

Regarding Claim 4, Curtis, Kampeas, McGleenon, and Chu further teach wherein classifying the data flow into one of two classes using the decision tree model comprises: 
inputting the data features of the data flow to the decision tree model (Kampeas, paragraph 23, a signature is stored in a form that facilitates a decision tree which makes a final decision through a sequence of branch decisions based on the packet attributes); and 

wherein the connection between nodes of the decision tree model is indicated by a "Go to Table n" instruction in an instruction field of the flow table, and wherein the classification of the data flow is performed node by node until the data features reach a leaf node (Chu, paragraph 23, sub nodes of root node 102 may be determined by applying a split condition to root node 102).

Regarding Claim 11, Curtis, Kampeas, and McGleenon teach all the limitations of parent claim 9, but do not explicitly teach wherein the decision tree model further comprises a plurality of leaf nodes each corresponding to the first class or the second class, wherein the data features of the data flow reach a leaf node after passing through one or more decision nodes where the data features of the data flow are matched with the flow tables at the decision nodes, and the data flow is classified according to the classification of the leaf node.
However Chu teaches wherein the decision tree model further comprises a plurality of leaf nodes each corresponding to the first class or the second class, wherein 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Curtis, Kampeas, and McGleenon by adding leaf nodes corresponding to each class as taught by Chu.  Because Curtis, Kampeas, McGleenon, and Chu teach data flows, and specifically Chu teaches leaf nodes corresponding to each class for the benefit of the analogous art of presenting insight into classification trees (Chu, abstract).

Regarding Claim 12, Curtis, Kampeas, McGleenon, and Chu further teach wherein in classifying the data flow into one of two classes using the decision tree model, the processor is configured to: 
input the data features of the data flow to the decision tree model (Kampeas, paragraph 23, a signature is stored in a form that facilitates a decision tree which makes a final decision through a sequence of branch decisions based on the packet attributes); and 
at each decision node that receives the data features of the data flow, match a data feature corresponding to the decision node with a binary wildcard that is converted from a match field of a flow table corresponding to the decision node, and determine, according to a matching result between the data feature and the binary wildcard, a splitting direction to a next node connected to decision node (Curtis, page 1632 paragraph 3, currently the code point for DSCP field is xxxx11, where x is a wildcard bit, when elephant flow is detected, the DSCP bits are set to 000011); 
wherein the connection between nodes of the decision tree model is indicated by a "Go to Table n" instruction in an instruction field of the flow table, and wherein the classification of the data flow is performed node by node until the data features reach a leaf node (Chu, paragraph 23, sub nodes of root node 102 may be determined by applying a split condition to root node 102).

Regarding Claim 18, Curtis, Kampeas, and McGleenon teach all the limitations of parent claim 17, but do not explicitly teach wherein the data features of the data flow 
However Chu teaches wherein the data features of the data flow reach a leaf node after passing through one or more decision nodes, and the data flow is classified according to the classification of the leaf node (Chu, Fig 1, paragraph 21,  the classification tree as in Fig 1 may be used to predict membership of a target variable in one or more discrete classes based on one or more predictor variables, in this case the target variable is one of two values, non-survivor or survivor, paragraph 26, nodes 114, 118, and others would be considered a leaf node because these nodes do not have any sub nodes, paragraph 27, grouping analysis may be performed on the leaf nodes of classification tree to group the leaf nodes into a significant group and an insignificant group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Curtis, Kampeas, and McGleenon by adding leaf nodes corresponding to each class as taught by Chu.  Because Curtis, Kampeas, McGleenon, and Chu teach data flows, and specifically Chu teaches leaf nodes corresponding to each class for the benefit of the analogous art of presenting insight into classification trees (Chu, abstract).

Response to Arguments
Applicant's arguments have been fully considered but are respectfully moot as new grounds of rejection are used.  Please see updated rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Riddle (US 2002/0143939)

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WALLI Z BUTT/Examiner, Art Unit 2412